Citation Nr: 1825101	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back condition.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Baltimore, Maryland currently has jurisdiction of the case.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further action on the claims on appeal in warranted, even though it will, regrettably, further delay an appellate decision on this matter.

The Veteran claims that his current low back condition was caused his service-connected diabetic neuropathy disabilities.  He claims that his service-connected diabetic neuropathy and associated lower peripheral neuropathy disabilities cause stress on his lower back.  See October 2010 Notice of Disagreement.

The Veteran was afforded a VA examination in July 2014.  The examiner opined that the Veteran's current low back pain was not caused by his service-connected bilateral lower peripheral neuropathy disabilities.  The examiner stated that "it is far more likely than not that his lower back pain is due to L4-5 spondylolisthesis with marked lumbar spinal canal stenosis." 

The Board finds the VA examination to be inadequate to determine the claim for service connection for a low back condition, to include as secondary to service-connected bilateral lower peripheral neuropathy disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, it is required to provide or obtain one that is adequate for the purpose sought).

Although the examiner provided an opinion, he did not adequately answer the question.  The examiner's opinion is largely focused on the etiology of low back pain, not whether the Veteran's current low back degenerative disc disease, spondylisthesis, and lumbar stenois are due to his service-connected neuropathy disabilities.  In short, the examiner addressed what caused the low back pain, not whether the diabetic peripheral neuropathy caused the back pathology.  Nor did the examiner address whether the diabetic neuropathy, even if it did not cause the low back pathology, had chronically worsened the low back pathology.  The Board notes that an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138   (2013).  As such, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for a new VA examination to determine the nature and etiology of his current low back condition.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diagnosed low back disability condition (back degenerative disc disease, spondylisthesis, and lumbar stenosis) is (a) caused by or (b) has been aggravated (i.e. chronically worsened in severity) by the Veteran's service-connected diabetic peripheral neuropathy disabilities, and, if so, how.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.

2. After undertaking any other development deemed appropriate, readjudicate the claim that is the subject of this remand.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

